Citation Nr: 0725441	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1957 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
copy of the transcript is of record.


FINDINGS OF FACT

1.  The veteran did not have active service in Vietnam and is 
not presumed to have been exposed to Agent Orange or other 
herbicides.  

2. There is no evidence of a prostate disorder in service or 
for many years thereafter, and no competent evidence of a 
nexus between his current prostate cancer and the veteran's 
period of active service, to include any herbicide exposure 
in service.


CONCLUSION OF LAW

Adenocarcinoma of the prostate as a result of herbicide 
exposure was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116, 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  For purposes 
of establishing service connection, to include on a 
presumptive basis, a veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The list of diseases associated with 
herbicide exposure for purposes of the presumption includes 
prostate cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e). 

The veteran seeks service connection for prostate cancer as a 
result of exposure to Agent Orange and Agent Purple at Eglin 
Air Force Base.

Initially, SPRs and the veteran's DD Form 214 indicate that 
the veteran did not serve in Vietnam, such that Agent Orange 
exposure may not be presumed.  38 C.F.R. § 3.307(a)(6), 
3.313(a).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, VA must review 
the claim to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran's service medical records make no reference to 
any complaints, treatment or diagnosis for a prostate 
disorder.  Hence, the veteran's service medical records 
provide evidence against this claim.  

The veteran provided two newspaper articles dated in October 
2000, which indicates that the military tested Agent Orange 
on at least two sites where the veteran worked during service 
(C-52 and Hardstand 7).  The veteran also provided buddy 
statements dated in November 2003 confirming that they saw 
him work on both sites in the mid to late 1970s.  

According to private treatment records from Dr. R.L.L., dated 
in September 1992, the veteran received a diagnosis of stage 
B adenocarcinoma of the prostate.  Dr. B.D.F. and Dr. G.T. 
also note the veteran received a diagnosis of, and treatment 
for, prostate cancer.  Indeed, an addendum to a January 2004 
medical record notes a review of the veteran's medical 
history shows "apparent" exposure to Agent Orange while 
stationed at Eglin Air Force Base between 1974 and 1978.  
Although one private medical record notes an "apparent" 
history of herbicide exposure, none of his private treatment 
physicians link this condition to in-service exposure to 
Agent Orange. 

It is important for the veteran to understand that simply 
proximity to Agent Orange does not, in and of itself, provide 
the basis to assume that the veteran's current condition is 
related to proximity to Agent Orange.  His very limited 
exposure to Agent Orange, on a factual basis, if found to 
provide evidence against this claim.  

VA furnished the veteran a compensation examination in July 
2006 to determine the nature and etiology of his prostate 
cancer.  The examiner diagnosed the veteran with prostate 
cancer but declined to provide a nexus to service.  The 
examiner was unable to state with any reasonable degree of 
medical certainty that the veteran's prostate cancer is the 
result of in-service herbicide exposure without resorting to 
speculation.  

The Board finds that this report provides limited evidence 
against this claim.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that service connection may not be 
based on resort to speculation or remote possibility).  Even 
assuming the veteran had limited exposure to Agent Orange at 
Eglin Air Force Base, there is no medical evidence of a nexus 
between his prostate cancer and his active military service, 
and service and post-service medical records are found to 
provide evidence against this claim, indicating a condition 
that began after service. 

Indeed, the first documented evidence of his prostate cancer 
is a private medical record in September 1992, 14 years after 
discharge from service.  This fact weighs heavily against the 
veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000) (holding that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim).  Hence, the post-service medical treatment record, as 
a whole, also provides evidence against this claim by failing 
to indicate any association between service and the disorder 
many years later. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service, indicating a condition that 
began many years after service with no connection to Agent 
Orange.

Based on the above, the preponderance of the evidence is 
against the veteran's prostate cancer claim.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A.  § 5107(b).  As a result, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in September 2002, 
December 2003, January 2005, and March 2006 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran a compensation examination 
to determine the nature and etiology of his prostate cancer.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


